EXHIBIT 10.2

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

NAVIGANT CONSULTING, INC.

2012 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Navigant Consulting, Inc., a Delaware corporation (the “Company”), hereby grants
to [                    ] (the “Holder”) as of [                            ]
(the “Grant Date”), pursuant to the terms and conditions of the Navigant
Consulting, Inc. 2012 Long-Term Incentive Plan (the “Plan”), a restricted stock
unit award (the “Award”) with respect to [            ] shares of the Company’s
Common Stock, par value $0.001 per share (“Stock”), upon and subject to the
restrictions, terms and conditions set forth in the Plan and this agreement (the
“Agreement”).

1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company.

2. Rights as a Shareholder. The Holder shall not be entitled to any privileges
of ownership with respect to the shares of Stock subject to the Award unless and
until, and only to the extent, such shares become vested pursuant to Section 3
hereof and the Holder becomes a shareholder of record with respect to such
shares.

3. Service-Based Vesting Condition. Except as otherwise provided in this
Section 3, the Award shall vest (i) on the first anniversary of the Grant Date
with respect to one-third of the number of shares subject thereto on the Grant
Date, (ii) on the second anniversary of the Grant Date with respect to an
additional one-third of the number of shares subject thereto on the Grant Date
and (iii) on the third anniversary of the Grant Date with respect to the
remaining one-third of the number of shares subject thereto on the Grant Date,
provided the Holder remains continuously employed by the Company or one of its
affiliates through such date. The period of time prior to the vesting shall be
referred to herein as the “Restriction Period.”

3.1. Termination of Employment.

3.1.1. Termination as a Result of Holder’s Death or Disability or by the Company
other than for Cause Prior to a Change in Control. If the Holder’s employment
with the Company terminates prior to the end of the Restriction Period by reason
of (i) the Holder’s death or Disability or (ii) the Company’s termination of the
Holder’s employment other than for Cause prior to a Change in Control, then in
any such case, a pro-rata portion of the Award that was not vested immediately
prior to such termination of employment shall vest upon such termination of
employment. For purposes of the foregoing sentence, a “pro-rata portion” shall
mean the product of (x) the number of shares subject to the Award that would
have vested on the next vesting date and (y) a fraction, the numerator of which
is the number of days that have elapsed since the vesting date immediately prior
to such termination of employment (or, in the case of the Holder’s termination
of employment prior to the first vesting date, the Grant Date) through the date
of termination of the Holder’s employment, and the denominator of which is 365.
The portion of the Award that does not vest in connection with such termination
of employment shall be immediately forfeited and cancelled by the Company.



--------------------------------------------------------------------------------

3.1.2. Termination by the Company for Cause or by the Holder. If the Holder’s
employment with the Company terminates prior to the end of the Restriction
Period by reason of (i) the Company’s termination of the Holder’s employment for
Cause or (ii) the Holder’s resignation from employment, then the portion of the
Award that was not vested immediately prior to such termination of employment
shall be immediately forfeited by the Holder and cancelled by the Company.

3.1.3. Change in Control.

(a) In the event of a Change in Control pursuant to which the Award is not
effectively assumed by the surviving or acquiring corporation in a Change in
Control (with appropriate adjustments to the number and kinds of shares, in each
case, that preserve the material terms and conditions of the Award as in effect
immediately prior to the Change in Control), the portion of the Award that was
not vested immediately prior to such Change in Control shall be 100% vested upon
such Change in Control.

(b) In the event a Change in Control occurs during the Restriction Period and
the Holder’s employment is terminated by the Company other than for Cause or by
the Holder due to Good Reason within 24 months following such Change in Control,
the portion of the Award that was not vested immediately prior to such
termination of employment shall be 100% vested upon such termination of
employment.

3.1.4. Definitions. For purposes of this Award, “Cause,” “Disability” and “Good
Reason” shall have the meanings set forth in the Holder’s employment agreement
with the Company, dated [            ].

4. Delivery of Certificates. Subject to Section 6, as soon as practicable (but
not later than 30 days) after the vesting of the Award, in whole or in part, the
Company shall deliver or cause to be delivered one or more certificates issued
in the Holder’s name (or such other name as is acceptable to the Company and
designated in writing by the Holder) representing the number of vested
shares. The Company shall pay all original issue or transfer taxes and all fees
and expenses incident to such delivery, except as otherwise provided in
Section 6. Prior to the issuance to the Holder of the shares of Stock subject to
the Award, the Holder shall have no direct or secured claim in any specific
assets of the Company or in such shares of Stock, and will have the status of a
general unsecured creditor of the Company.

5. Transfer Restrictions and Investment Representation.

5.1. Nontransferability of Award. The Award may not be transferred by the Holder
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the
Company. Except to the extent permitted by the foregoing sentence, the Award may
not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the
Award, the Award and all rights hereunder shall immediately become null and
void.

 

2



--------------------------------------------------------------------------------

5.2. Investment Representation. The Holder hereby represents and covenants that
(a) any share of Stock acquired upon the vesting of the Award will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of vesting of any shares of Stock hereunder or (y) is
true and correct as of the date of any sale of any such share, as applicable. As
a further condition precedent to the delivery to the Holder of any shares of
Stock subject to the Award, the Holder shall comply with all regulations and
requirements of any regulatory authority having control of or supervision over
the issuance or delivery of the shares and, in connection therewith, shall
execute any documents which the Board shall in its sole discretion deem
necessary or advisable.

6. Additional Terms and Conditions of Award.

6.1. Withholding Taxes. (a) As a condition precedent to the delivery of the
shares of Stock upon the vesting of the Award, the Holder shall, upon request by
the Company, pay to the Company such amount as the Company may be required,
under all applicable federal, state, local or other laws or regulations, to
withhold and pay over as income or other withholding taxes (the “Required Tax
Payments”) with respect to the Award. If the Holder shall fail to advance the
Required Tax Payments after request by the Company, the Company may, in its
discretion, deduct any Required Tax Payments from any amount then or thereafter
payable by the Company to the Holder.

(b) The Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company, (2) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of Stock
having an aggregate Fair Market Value, determined as of the date on which such
withholding obligation arises (the “Tax Date”), equal to the Required Tax
Payments, (3) authorizing the Company to withhold whole shares of Stock which
would otherwise be delivered to the Holder having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the Required Tax Payments or
(4) any combination of (1), (2) and (3). Shares of Stock to be delivered or
withheld may not have a Fair Market Value in excess of the minimum amount of the
Required Tax Payments. Any fraction of a share of Stock which would be required
to satisfy any such obligation shall be disregarded and the remaining amount due
shall be paid in cash by the Holder. No certificate representing a share of
Stock shall be delivered until the Required Tax Payments have been satisfied in
full.

6.2. Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Stock to change, such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through an extraordinary dividend, the terms of
this Award, including the number and class of securities subject hereto, shall
be appropriately adjusted by the Committee. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee (or, if the

 

3



--------------------------------------------------------------------------------

Company is not the surviving corporation in any such transaction, the board of
directors of the surviving corporation) to prevent dilution or enlargement of
rights of the Holder. The decision of the Board regarding any such adjustment
shall be final, binding and conclusive.

6.3. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares of Stock subject to
the Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the delivery of
shares hereunder, the shares of Stock subject to the Award shall not be
delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

6.4. Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement, give or be deemed to give the Holder any right to continued
employment by the Company or prevent or be deemed to prevent the Company from
terminating the Holder’s employment at any time, with or without Cause.

6.5. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.

6.6. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Holder and his or her heirs, executors, administrators, successors and
assigns.

6.7. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Navigant Consulting, Inc., Attn.
General Counsel, 30 S. Wacker Dr., Suite 3550, Chicago, Illinois 60606, and if
to the Holder, to the last known mailing address of the Holder contained in the
records of the Company. All notices, requests or other communications provided
for in this Agreement shall be made in writing either (a) by personal delivery,
(b) by facsimile or electronic mail with confirmation of receipt, (c) by mailing
in the United States mails or (d) by express courier service. The notice,
request or other communication shall be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.

6.8. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

 

4



--------------------------------------------------------------------------------

6.9. Entire Agreement. The Plan is incorporated herein by reference. Capitalized
terms not defined herein shall have the meanings specified in the Plan. This
Agreement and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Holder with respect to the
subject matter hereof, and may not be modified adversely to the Holder’s
interest except by means of a writing signed by the Company and the Holder.

6.10. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

6.11. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

6.12. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

6.13. Cancellation and Forfeiture of Award. Notwithstanding anything contained
in this Agreement, if the Holder engages in any activity which constitutes
Cause, breaches any of his or her obligations to the Company or any of its
affiliates under a noncompetition, nonsolicitation, confidentiality,
intellectual property or other restrictive covenant or engages in any activity
which is contrary, inimical or harmful to the Company or any of its affiliates,
including but not limited to violations of Company policy to the extent then
applicable to the Holder, the Company may take such action as it shall deem
appropriate to cause the Award to be cancelled as of the date on which the
Holder first engaged in such activity or breached such obligation, and the
Company thereafter may require the repayment of any amounts received by the
Holder in connection with the vesting of the Award following the date that the
Holder first engaged in such activity or breached such obligation. For purposes
of this Award, “Cause” shall have the meaning set forth in the Holder’s
employment agreement with the Company, dated [            ]. The determination
by the Committee of the existence of Cause shall be conclusive and binding.

 

NAVIGANT CONSULTING, INC. By:    

 

Accepted this          day of            
                                          , 20       

 

5